20-10251-tmd Doc#136 Filed 12/20/20 Entered 12/20/20 14:51:36 Main Document Pg 1 of
                                         5


  B 210 A (Form 210 A) (12/ )



                           UNITED STATES BANKRUPTCY COURT
                                                   WesternDistrict
                                              __________   District Of
                                                                    of Texas
                                                                       __________

  In re ________________________________,                                                           Case No. ________________




                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
  A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
  hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
  than for security, of the claim referenced in this evidence and notice.



  ______________________________________                                      ____________________________________
            Name of Transferee                                                           Name of Transferor

  Name and Address where notices to transferee                                Court Claim # (if known):
  should be sent:                                                             Amount of Claim:
  ATX Debt Fund 2, LLC                                                        Date Claim Filed:
  POLSINELLI c/o Liz Boydston
  2950 N. Harwood St., Suite 2100
  Dallas, Texas 75201
  Phone: ______________________________
            214-661-5557                                                      Phone: 212-715-3170
  Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________

  Name and Address where transferee payments
  should be sent (if different from above):



  Phone:
  Last Four Digits of Acct #:



  I declare under penalty of perjury that the information provided in this notice is true and correct to the
  best of my knowledge and belief.

  By:__________________________________
        [see next page for signature]                                         Date:____________________________
         Transferee/Transferee’s Agent


  Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
20-10251-tmd Doc#136 Filed 12/20/20 Entered 12/20/20 14:51:36 Main Document Pg 2 of
                                         5




                                                  12/19/2020
20-10251-tmd Doc#136 Filed 12/20/20 Entered 12/20/20 14:51:36 Main Document Pg 3 of
                                         5



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  In re:                                 §                    Chapter 11
                                         §
           WC HIRSHFELD MOORE, LLC       §                    Case No. 20-10251-tmd
           WC 103 EAST FIFTH, LLC        §                    Case No. 20-10252-tmd
           WC 320 CONGRESS, LLC          §                    Case No. 20-10253-tmd
           WC 422 CONGRESS, LLC          §                    Case No. 20-10254-tmd
           WC 805-809 EAST SIXTH, LLC    §                    Case No. 20-10255-tmd
           WC 901 EAST CESAR CHAVEZ, LLC §                    Case No. 20-10256-tmd
           WC 1212 EAST SIXTH, LLC       §                    Case No. 20-10257-tmd
           WC 9005 MOUNTAIN RIDGE, LLC   §                    Case No. 20-10258-tmd
                                         §
                             DEBTORS     §                    Jointly Administered Under
                                                              Case No. 20-10251-tmd

    DECLARATION IN SUPPORT OF CLAIM TRANSFER AND WAIVER OF NOTICE
                      AND OPPORTUNITY TO OBJECT

           The undersigned hereby declares and states as follows:

         1.      The undersigned is an employee or authorized representative of Ladder Capital
  Finance LLC (the “Transferor” or “Ladder”) and has been duly-authorized by the Transferor to
  execute this Declaration in Support of Claim Transfer and Waiver of Notice and Opportunity to
  Object (the “Declaration”).

         2.      Reference is made hereby to that certain Proof of Claim filed by Transferor against
  WC Hirschfeld Moore, LLC (the “Debtor”) in reference Case No. 20-10251-tmd (assigned Claim
  No. 3) (the “Proof of Claim”). The Debtor’s bankruptcy case is jointly administered with WC
  103 East Fifth, LLC, WC 320 Congress, LLC, WC 422 Congress, LLC, WC 805-809 East Sixth,
  LLC, WC 901 East Cesar Chavez, LLC, WC 1212 East Sixth, LLC, and WC 9005 Mountain
  Ridge, LLC (collectively, the “Joint Debtors”).

          3.     Effective as of December 18, 2020, Transferor transferred and assigned to ATX
  Debt Fund 2, LLC (the “Transferee”) all of Transferor’s right, title and interest in and to the claim
  for $40,757,056.25 asserted jointly and severally against the Joint Debtors as set forth on the Proof
  of Claim (the “Assigned Claim”) in connection with (i) that certain Second Amended and Restated
  Loan Agreement, dated as of July 9, 2018, by and between the Joint Debtors and WC 1910 West
  Braker, LLC (“1910 West Braker”), each as an individual borrower, and Ladder, as lender (as
  amended, restated, amended and restated, supplemented, or otherwise modified from time to time),
  a copy of which is annexed as Exhibit A to the Proof of Claim, (ii) that certain Second Amended
  and Restated Promissory Note, dated as of July 9, 2018, executed by the Joint Debtors and 1910
  West Braker and delivered to Ladder (as may be amended, restated, amended and restated,
  supplemented, or otherwise modified from time to time), a copy of which is annexed as Exhibit B
  to the Proof of Claim, and (iii) that certain Deed of Trust, Assignment of Leases and Rents and
20-10251-tmd Doc#136 Filed 12/20/20 Entered 12/20/20 14:51:36 Main Document Pg 4 of
                                         5



  Security Agreement, dated as of May 11, 2018, by and between the Debtor, as borrower, and
  William C. Lipsey, as trustee for the benefit of Ladder, as lender (as may be amended, restated,
  amended and restated, supplemented, or otherwise modified from time to time), a copy of which
  is annexed as Exhibit C to the Proof of Claim.

         4.      The undersigned has reviewed the Transfer of Claim Other Than for Security
  (the “Claim Transfer Notice”) to which this Declaration is appended, and certify that Transferor
  has no objection to the Claim Transfer Notice or the transfer of the Assigned Claim from
  Transferor to Transferee evidenced thereby. Transferor further hereby (a) waives its right to raise
  any objection to the Claim Transfer Notice and the transfer of the Assigned Claim from Transferor
  to Transferee evidenced thereby, and (b) waives its right to receive notice of the Claim Transfer
  Notice pursuant to Rule 3001 of the Federal Rules of Bankruptcy Procedure.




                         [Remainder of This Page Intentionally Left Blank]




                                                  2
20-10251-tmd Doc#136 Filed 12/20/20 Entered 12/20/20 14:51:36 Main Document Pg 5 of
                                         5




           December 18, 2020
